Citation Nr: 0412944	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-05 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether appellant has entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from January 1942 to May 1942 and from 
November 1942 to March 1946.  He died on December [redacted], 1983.  
The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines, which denied the 
above claims.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1983.  At the time of 
his death, he was not service connected for any disability.

2.  The immediate cause of the veteran's death was septicemia 
secondary to peptic ulcer disease; due to perforating gastric 
ulcer, greater curvature with generalized peritonitis.

3.  Septicemia secondary to peptic ulcer disease; due to 
perforating gastric ulcer, greater curvature with generalized 
peritonitis, did not have their onset during active service 
or result from disease or injury in service.

4.  The appellant's claim of entitlement to accrued benefits 
was initially received by the RO on March 2, 2000, more than 
one year following the date of the veteran's death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to her  claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of letters to the appellant 
from the RO dated in May 2001, December 2002, and January 
2004, and the discussions in the May 2002 rating decision and 
the February 2003 Statement of the Case (SOC).  By means of 
these documents, the appellant was told of the requirements 
to establish a successful claim and the reasons for the 
denial of the claims.  The May 2001 letter, which was issued 
prior to initial adjudication, advised her of her and VA's 
respective duties, and to tell VA about any additional 
information or evidence she wanted VA to attempt to obtain 
for her.  Even though the appellant was not specifically 
asked to submit any evidence in her possession pertaining to 
the claims, she was told about the information and evidence 
needed from her, which would elicit any relevant evidence in 
her possession.  The appellant was also told what evidence 
would be required to support her claims at an informal 
conference in August 2002, and she indicated she would 
attempt to secure additional evidence which she would submit 
through the mail.  Thus, the appellant was provided the 
requisite notice as required by the VCAA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The appellant has 
provided argument in support of her claims and submitted 
evidence and information as requested by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and his post-service treatment records, as discussed 
below.  There is no indication of relevant available medical 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, a medical opinion is not required because 
there is no competent evidence tending to show that the 
veteran had a gastrointestinal disability during service.  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  To the 
contrary, the evidence indicates otherwise.  On separation 
examination in 1946, examination of his abdominal viscera was 
normal. 

With respect to the accrued benefits claim, the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive, such as in this case.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002) (service during the Iranian 
hostage crisis is not a "period of war" for purposes of 
entitlement to nonservice-connected pension benefits); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (case involved 
application of 38 U.S.C.A. § 101(3) to determine whether the 
appellant was entitled to recognition as the surviving spouse 
of a veteran).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.


Service connection for cause of the veteran's death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for peptic ulcer disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The veteran died on December [redacted], 1983.  The immediate cause 
of the veteran's death was septicemia secondary to peptic 
ulcer disease; due to perforating gastric ulcer, greater 
curvature with generalized peritonitis.  Prior to his death, 
the veteran was not service connected for any disability.

The veteran's service medical records disclose no complaints 
or findings of peptic ulcer disease or gastrointestinal 
problems.  In his medial history, the veteran reported 
"nothing important."  A report of medical examination dated 
in March 1946 shows that his abdominal viscera was normal.

Subsequent to service, medical records from Veterans Memorial 
Medical Center dated in October 1983 show that the veteran 
was treated for gastritis, pulmonary tuberculosis, absolute 
glaucoma of the left eye, and presbyopia of the right eye.  
The veteran gave a history of epigastric pain for two to 
three years.

A medical certificate from the Corazon Locsin Montelibano 
Memorial Regional Hospital dated in August 2001 shows that 
the veteran had been treated for septicemia secondary to 
peptic ulcer disease, and a perforating gastric ulcer, 
greater curvature with generalized peritonitis, from December 
7, 1983 until his death on December [redacted], 1983.

In August 2002, in lieu of a formal hearing, the appellant 
met informally with a decision review officer of the RO.  The 
status of her claim was provided to her and the reasons for 
her denial were explained.  She was told what evidence would 
be required to support her claim, and she indicated she would 
attempt to secure additional evidence which she would submit 
through the mail.

Service medical records are completely negative of any 
complaints or findings of septicemia, ulcer disease, or 
peritonitis.  Post-service medical records are negative for 
the presence of these disabilities until 1983, more than 30 
years after the veteran's separation from service.  There is 
no evidence of record of peptic ulcer disease within one year 
after the veteran's separation from service. 

Additionally, there is no competent evidence of a nexus 
between any in-service injury or disease and the veteran's 
causes of death as listed on his death certificate.  
Therefore, entitlement to service connection for the cause of 
the veteran's death must be denied.  See Hickson, 12 Vet. 
App. at 253; see also Pond, 12 Vet App. at 346.

The Board acknowledges the appellant's sincere belief that 
the veteran's death was somehow related to his period of 
service; however, as a layperson, she is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge. See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The appellant has offered conflicting statements about 
whether or not the veteran was a prisoner of war (POW) during 
service.  However, in his Affidavit for Philippine Army 
Personnel, the veteran himself stated that he had eluded 
capture during service.  More importantly, the service 
department's findings show the veteran was not a POW during 
his verified period of active duty.  See 38 C.F.R. 
§ 3.1(y)(1).  Therefore, consideration of  38 C.F.R. 
§ 3.309(c), the presumptive provisions concerning POWs, is 
not warranted.  

In view of the foregoing, the Board concludes that as the 
preponderance of evidence weighs against a grant of the 
benefit sought, entitlement to service connection for the 
cause of the veteran's death is not warranted.  38 C.F.R. 
§§ 3.102, 3.312 (2003).  There is no doubt on this matter 
that could be resolved in the appellant's favor.


Accrued benefits

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), a 
veteran's surviving spouse may receive accrued benefits 
consisting of up to two years of due but unpaid benefits to 
which the veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death. 38 U.S.C.A. 5121 (West 2002); 38 C.F.R. § 
3.1000 (2003).  Applications for accrued benefits must be 
received within one year after the date of the veteran's 
death.  38 U.S.C.A. § 5121(c).

In the present case, the veteran died on December [redacted], 1983.  
The appellant executed her claim for accrued benefits on 
February 27, 2000, and the RO received the appellant's claim 
on March 2, 2000, more than one year after the veteran's 
death.  Because the appellant's claim for accrued benefits 
was filed over one year after the veteran's death, the claim 
must be denied.  Additionally, the veteran had no claims 
pending at the time of his death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, the claim for 
accrued benefits is denied due to the absence of legal merit, 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



